DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on December 13, 2019. Claims 1-20 are pending for examination.
 
Information Disclosure Statement
The IDS filed on 12/13/2019 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6-8, 12-15 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4, 6, 8, 10, 12, 13, 15 and 16 of U.S. Patent No. 10,557,932 (reference application). Claims 1, 2, 4, 6-8, 12-15 and 17-20 are generally broader than the respective claims 2-4, 6, 8, 10, 12, 13, 15 and 16 in U.S. Patent No. 10,557,932.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 2 corresponds to instant claim 1, 13, 19 and 20, 
reference application claim 3 corresponds to instant claim 2, 
reference application claim 4 corresponds to instant claim 4, 
reference application claim 6 corresponds to instant claim 7, 
reference application claim 8 corresponds to instant claim 6, 
reference application claim 10 corresponds to instant claims 8 and 12,
reference application claim 12 corresponds to instant claim 14, 
reference application claim 13 corresponds to instant claim 15, 
reference application claim 15 corresponds to instant claim 17,
reference application claim 16 corresponds to instant claim 18.

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,557,932 in view of Gronemeyer (US para 20, K32 oscillator generates the RTC or low power clock and see also para 35 and para 59) and wherein N=15 (Gronemeyer: para 59, K32 oscillator 302 provides a K32 clock signal having a time resolution of 32768 Hz).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RTC oscillator as taught by Gronemeyer for the benefit of commercially availability and being relatively inexpensive (Gronemeyer, para 62).

Claims 5 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,557,932 in view of Pathak et al. (Pathak: US 2016/0124041). 
Claim 2 of U.S. Patent No. 10,557,932 does not explicitly disclose an amplifier configured to amplify the filtered radio signals, wherein the signal processor is configured to process the amplified filtered radio signals to output the radio signal data.
However, the preceding limitations are known in the art of detecting RF signals. Pathak teaches an ultra-sensitive RF field sensor (title) and further teaches an antenna (24 and para 47) coupled to a band pass filter configured to band pass filter the radio signals received by the antenna and output filtered radio signals, the band pass filter being tuned to the device frequency (Pathak: Fig. 3, 5 and 6, filter 50 and para 51, The filter 50 is operable to pass a specific or desired frequency range or band from the antenna 24 to LNA 30 … The filter 50 can be a band pass filter, an LC circuit 20, a ceramic resonator, configured or selected to operate in a specific frequency range. The filter 50 can be also a band-stop filter, configured to eliminate an undesired band of frequencies and para 44, focused on emission of unintended electromagnetic energy and, more particularly, the emission of unintended electromagnetic energy being in a Radio Frequency (RF) spectrum, which is typically referred to in the art as frequencies below 300 GHZ and para 184, the filter being tuned to specifically predesignated characteristic frequencies associated with the electromagnetic energy from the electrical and/or electronic devices) and a signal processor configured to process the filtered radio signals and output radio signal data (Pathak: Fig. 3, 5 and 6, ADC 40 and para 51); and a control circuit configured to detect the device based on the radio signal data (Fig. 6, 70 and para 70, para 90, Detection and analysis of the ultra-low power RF fields emitted from electronic devices (characteristic EMI signatures) can be performed for identification) and an amplifier configured to amplify the filtered radio signals (Pathak: Fig. 3, 5 and 6, LNA 30 and filter 50 and para 51), wherein the signal processor is configured to process the amplified filtered radio signals to output the radio signal data (Pathak: Fig. 3, 5 and 6, ADC 40 and para 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pathak in order to reduce saturation, clipping and/or distortion of the signal from the antenna (Pathak: para 51).

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,557,932 in view of Friedel et al: "Development of an automated unintended radiated emission (URE) radio frequency (RF) measurement system," 84th ARFTG Microwave Measurement Conference, 2014, pp. 1-6, doi: 10.1109/ARFTG.2014.7013423).. 

However, Friedel teaches a system for measuring unintended radiated emission and such emissions are from an oscillator of a watch i.e. body-worn device (page 1, What is URE). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Friedel as known device of emitting radio emissions in order to distinguish the radiated emissions of RF devices from the background noise (Friedel: page 6, section V. conclusions).

Claims 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,557,932 in view of Strenowski (US 9,173,088). 
Claim 2 of U.S. Patent No. 10,557,932 does not explicitly disclose wherein the control circuit is configured to determine that the RTC device has been detected when a strength level of the RTC emissions is higher than a RTC threshold level. 
However, the preceding limitation known in the art of RF devices. Sternowski teaches a system that detects the use of a mobile device (Fig. 1 and Col. 2 lines 26-30) and wherein the control circuit is configured to determine that the device has been detected when a strength level of the RTC emissions is higher than a threshold level (col. 2 lines 15-49: The output of this detector is used as threshold signal 114 and compared to the output of detector 110. If the radio power direct current signal exceeds the value of threshold signal 114, then an alarm is generated) and wherein the control circuit is configured to set the RTC threshold level in consideration of expected RTC emissions, which are RTC emissions from one or more internal Sternowski: col. 3 lines 37-48: threshold signal 114 can be dynamically adjusted by sampling external RF signals and comparing it to the expected level of mobile device 102 used by operator 118. Threshold signal 114 can be a dynamic threshold signal derived from a separate antenna positioned away from expected location 124 and optimized to receive signals from expected external sources and Weng: page 245, section I, second paragraph,  Signals from the receiver's oscillator and other internal electronics easily couple to a device’s antenna, connection wires or structure where they are efficiently radiated and may be used to identify its presence and Gronemeyer: para 20, K32 oscillator generates the RTC or low power clock and see also para 35 and para 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sternowski in order to minimize false alarms (Col. 2 lines 38-40).
  
CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“means for receiving radio signals”, “means for band pass filtering”, “means for signal processing” and “means for detecting” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 19 limitation “means for receiving radio signals”, see Fig. 2, antenna 210, 
Claim 19 limitation “means for band pass filtering”, see Fig. 2, band pass filter 220, 

Claim 19 limitation “means for detecting”, see Fig. 2, control circuit 250.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites “portable data units such as” and “fixed location data units such as meter reading equipment”. It is not clear whether the claimed narrower range is a limitation because the broader limitation is followed by a narrower limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 8, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Weng: “Neural network detection and identification of electronic devices based on their unintended emissions”, 2005 International Symposium on Electromagnetic Compatibility, 2005. EMC 2005. (Volume: 1, Page(s): 245-249 Vol. 1) in view of Pathak et al. (Pathak: US 2016/0124041) further in view of Gronemeyer (US 2004/0225439).
Regarding Claim 1, Weng teaches an oscillator detector, comprising:
page 245, section II, first paragraph; A biconical antenna was used to measure the unintended radiation from the receiver.), the radio signals including oscillator emissions, the emissions being radio waves emitted by a device at a  device frequency (page 245, section I, second paragraph,  Signals from the receiver's oscillator and other internal electronics easily couple to a device’s antenna, connection wires or structure where they are efficiently radiated and may be used to identify its presence. The characteristics of the radiated emissions depend on the characteristics of the receiver, the internal electronics, and the electronic signals within the device. These unique characteristics can be used to detect and identify the device and page 246, Table I and page 247, step 2.); 
a filter configured to filter the radio signals received by the antenna and output filtered radio signals (Figure 1, filter and page 245, section II, first paragraph, The output of the pre-amplifier was connected to a FM bandstop filter that feeds the Rohde & Schwartz FSEB spectrum analyzer and oscilloscope through 50-ohm coaxial cables AND page 245, section II, second paragraph; Background noise from sources like FM radio stations can mask these small signals. To detect the unintended radiation from radio receivers outside the semi-anechoic chamber requires filtering of the ambient noise); 
a signal processor configured to process the filtered radio signals and output radio signal data (page 247, step 1, FFT was performed, see also steps 2, 3); and 
a control circuit configured to detect the device based on the radio signal data (page 248, section IV, first paragraph, this short-term FFT combined with a cross correlation technique can identify different devices reasonably well. …. Artificial neural networks have an ability to recognize complex patterns in the data that may not be obvious to human observers and Page 249, section IV, c. Experimental results and Table III).

However, the preceding limitations are known in the art of detecting RF signals. Pathak teaches an ultra-sensitive RF field sensor (title) and further teaches an antenna (24 and para 47) coupled to a band pass filter configured to band pass filter the radio signals received by the antenna and output filtered radio signals, the band pass filter being tuned to the device frequency (Pathak: Fig. 3, 5 and 6, filter 50 and para 51, The filter 50 is operable to pass a specific or desired frequency range or band from the antenna 24 to LNA 30 … The filter 50 can be a band pass filter, an LC circuit 20, a ceramic resonator, configured or selected to operate in a specific frequency range. The filter 50 can be also a band-stop filter, configured to eliminate an undesired band of frequencies and para 44, focused on emission of unintended electromagnetic energy and, more particularly, the emission of unintended electromagnetic energy being in a Radio Frequency (RF) spectrum, which is typically referred to in the art as frequencies below 300 GHZ and para 184, the filter being tuned to specifically predesignated characteristic frequencies associated with the electromagnetic energy from the electrical and/or electronic devices) and 
a signal processor configured to process the filtered radio signals and output radio signal data (Pathak: Fig. 3, 5 and 6, ADC 40 and para 51); and a control circuit configured to detect the device based on the radio signal data (Fig. 6, 70 and para 70, para 90, Detection and analysis of the ultra-low power RF fields emitted from electronic devices (characteristic EMI signatures) can be performed for identification).

The combination of Weng and Pathak does not explicitly disclose oscillator is an RTC oscillator.
However, Gronemeyer teaches an electronic device teaches a receiver unit having a real time clock oscillator (para 20, K32 oscillator generates the RTC or low power clock and see also para 35 and para 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RTC oscillator as taught by Gronemeyer for the benefit of commercially availability and being relatively inexpensive (Gronemeyer, para 62).

Claims 14 and 19 are rejected for the same reasons for claim 1 above.

Regarding Claim 2, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 1, wherein the RTC frequency is a fixed frequency of 2.sup.N Hz, N being a non-negative integer (Gronemeyer: para 59, K32 oscillator 302 provides a K32 clock signal having a time resolution of 32768 Hz). 

Claim 15 is are rejected for the same reasons for claim 2 above.

Regarding Claim 3, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 2, wherein N=15 (Gronemeyer: para 59, K32 oscillator 302 provides a K32 clock signal having a time resolution of 32768 Hz). 

Regarding Claim 5, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 1, further comprising: an amplifier configured to amplify the filtered radio signals (Pathak: Fig. 3, 5 and 6, LNA 30 and filter 50 and para 51), wherein the signal processor is configured to process the amplified filtered radio signals to output the radio signal data (Pathak: Fig. 3, 5 and 6, ADC 40 and para 51). 
Claim 16 is are rejected for the same reasons for claim 5 above.

Regarding Claim 8, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 1, wherein the RTC device is incorporated in a portable device (Weng: page 245, last para, remote control toy truck). 

Regarding Claim 12, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 1, wherein the oscillator detector is incorporated into a device selected from a group consisting of security devices, mobile devices, hand-held personal communication systems (PCS) units, portable data units such as personal digital assistants, global positioning system (GPS) enabled devices (Gronemeyer: abstract, GPS receiver having RTC clock), navigation devices, set top boxes, music players, video players, entertainment units, fixed location data units (Weng: page 245, Figure 1 and section II, first paragraph Rohde and Schwartz FSEB spectrum analyzer and oscilloscope) such as meter reading equipment, . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Pathak and Gronemeyer further in view of Friedel et al: "Development of an automated unintended radiated emission (URE) radio frequency (RF) measurement system," 84th ARFTG Microwave Measurement Conference, 2014, pp. 1-6, doi: 10.1109/ARFTG.2014.7013423).
Regarding Claim 9, the combination of Weng, Pathak and Gronemeyer discloses the oscillator detector of claim 8, wherein the portable device is a body-worn device.
However, Friedel teaches a system for measuring unintended radiated emission and such emissions are from an oscillator of a watch i.e. body-worn device (page 1, What is URE). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Friedel as known device of emitting radio emissions in order to distinguish the radiated emissions of RF devices from the background noise (Friedel: page 6, section V. conclusions).

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Pathak and Gronemeyer further in view of Sarangapani et al. (Sarangapani: US 9,689,964).
Regarding Claim 6, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 1, and further teaches wherein the control circuit configured to locate of the RTC device from the oscillator detector based on the radio signal data (Weng: page 249,  last paragraph, These emissions can be used to detect and locate these devices). 

However, the preceding limitation is known in the art of RF devices. Sarangapani teaches an electronic receiver device detection system that detects the unintentional electromagnetic emissions from receivers (col. 3 lines 40-60) and detects the presence, identity and location of such receivers (Col. 4 lines 15-20). Sarangapani further teaches determining the distance of the receiver (112) from the antenna (128) (Col. 4 lines 45-48 and Col. 12, lines 33-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the distance of the receiver (112) from the antenna of Sarangapani as a known parameter in order to locate a device emitting RF signal (Sarangapani: para 12 lines 33-39).

Claim 17 is are rejected for the same reasons for claim 6 above.

Regarding Claim 7, the combination of Weng, Pathak and Gronemeyer teaches the
oscillator detector of claim 1, but does not explicitly disclose wherein the antenna is a directional antenna, and wherein the control circuit configured to determine, based on the radio signal data, a distance between the RTC device and the oscillator detector, or a direction of the RTC device relative to the oscillator detector, or both. 
However, the preceding limitation is known in the art of RF devices. Sarangapani teaches an electronic receiver device detection system that detects the unintentional electromagnetic emissions from receivers (col. 3 lines 40-60) and detects the presence, identity and location of such receivers (Col. 4 lines 15-20). Sarangapani further teaches wherein the antenna is a a detected SRO 118 when used with the cross modulation correlation component 104, and array processing to determine the direction and/or distance of the SRR 112 from the antenna 128. Since antenna 128 enables to determine the direction of the SRR 112, it is directional and Col. 11 lines 33-48: The array processing component 108 includes an angle of arrival (AoA) determining module 1116 and a signal power determining module 1118. The AoA determining module 1116 is used to estimate the approximate direction of the SRR 112. For example, the AoA determining module 116 may compare the phase relationships among each of multiple UEE signals received from the antenna array and calculate an angle based upon the physical orientation of the antenna array. The signal power determining module 1118 is used to estimate an approximate distance of the SRR 112 from the receive antenna 128. For example, the signal power determining module 1118 may integrate the UEE signal at the frequency of interest over a period of time to determine the signal strength and thus an estimated distance of the SRR from the antenna). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the distance of the receiver (112) from the antenna of Sarangapani as a known parameter in order to locate a device emitting RF signal (Sarangapani: para 12 lines 33-39).

Claim 18 is are rejected for the same reasons for claim 7 above.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Pathak and Gronemeyer further in view of Strenowski (US 9,173,088).
Regarding Claim 10, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 1, but does not explicitly disclose wherein the control circuit is configured to determine that the RTC device has been detected when a strength level of the RTC emissions is higher than a RTC threshold level. 
However, the preceding limitation known in the art of RF devices. Sternowski teaches a system that detects the use of a mobile device (Fig. 1 and Col. 2 lines 26-30) and wherein the control circuit is configured to determine that the device has been detected when a strength level of the RTC emissions is higher than a threshold level (col. 2 lines 15-49: The output of this detector is used as threshold signal 114 and compared to the output of detector 110. If the radio power direct current signal exceeds the value of threshold signal 114, then an alarm is generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sternowski in order to minimize false alarms (Col. 2 lines 38-40).
Regarding Claim 11, the combination of Weng, Pathak, Gronemeyer and Sternowski teaches the oscillator detector of claim 10, wherein the control circuit is configured to set the RTC threshold level in consideration of expected RTC emissions, which are RTC emissions from one or more internal RTC devices within a detection system incorporating the oscillator detector (Sternowski: col. 3 lines 37-48: threshold signal 114 can be dynamically adjusted by sampling external RF signals and comparing it to the expected level of mobile device 102 used by operator 118. Threshold signal 114 can be a dynamic threshold signal derived from a separate antenna positioned away from expected location 124 and optimized to receive signals from expected external sources and Weng: page 245, section I, second paragraph,  Signals from the receiver's oscillator and other internal electronics easily couple to a device’s antenna, connection wires or structure where they are efficiently radiated and may be used to identify its presence and Gronemeyer: para 20, K32 oscillator generates the RTC or low power clock and see also para 35 and para 59). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Pathak and Gronemeyer further in view of Slavković (Slavković et al: "Computer analysis of a crystal filter with four crystal units," 2012 20th Telecommunications Forum (TELFOR), 2012, pp. 760-763, doi: 10.1109/TELFOR.2012.6419319.).
Regarding Claim 4, the combination of Weng, Pathak and Gronemeyer teaches the oscillator detector of claim 1, but does not explicitly disclose wherein the band pass filter is a crystal ladder filter comprising a plurality of crystals arranged in a filter topology that exhibits a peak response at the RTC frequency. 
However, the preceding limitation is known in the art of radio frequency receivers. Slavković teaches a crystal filter composed by four crystal units to tune the pass-band and stop-band filter attenuation for receiver, transmitter and/or repeater units (page 760, abstract) and further teaches a crystal ladder filter comprising a plurality of crystals arranged in a filter topology that exhibits a peak response at the specified frequency (Fig. 4-6 and page 762, second paragraph, Transfer function of filter is calculated symbolically. Q… Also, it is possible to specify the frequency range in which the response of the filter can be seen. This is presented in Fig. 5. After the selection of crystal filter parameters, by clicking the "CONFIRM" button, the new window plots the transfer function of the filter in a given frequency band, as illustrated in Fig. 6. In addition to transfer function, Q-factors for each of the crystals are calculated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Slavković in order to select the best filter parameters assuring the quality of the manufacturing process of the appropriate filter (Slavković, page 760, abstract).

Allowable Subject Matter
Claims 13 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejections set forth above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be 

/Nay Tun/Primary Examiner, Art Unit 2687